Exhibit 10.1

 



Execution Version

 

 



CytoSorbents Corporation

 

Controlled Equity OfferingSM

 

 

Amendment No. 1 to

Sales Agreement

 

July 26, 2018

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Reference is made to the Sales Agreement, dated November 4, 2015, including the
Schedules and Exhibits thereto (the “Sales Agreement”), between Cantor
Fitzgerald & Co. (“CF&Co”) and CytoSorbents Corporation, a Delaware corporation
(the “Company”), pursuant to which the Company agreed to sell through CF&Co, as
sales agent, shares of common stock, par value $0.001 per share, of the Company.
All capitalized terms used in this Amendment No. 1 to Sales Agreement between
CF&Co and the Company (this “Amendment”) and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Sales Agreement.
CF&Co and the Company agree as follows:

 

A.       Amendments to Sales Agreement. The Sales Agreement is amended as
follows:

 

1.       Section 13(d) of the Sales Agreement is hereby amended and restated in
its entirety as follows: “Unless earlier terminated pursuant to this Section 13,
this Agreement shall automatically terminate upon the expiration of the
Registration Statement on Form S-3 that is being filed by the Company on July
26, 2018; provided that the provisions of Section 8, Section 11, Section 12,
Section 18 and Section 19 hereof shall remain in full force and effect
notwithstanding such termination.”

 

2.       Schedule 1 is amended by deleting the words “November 4, 2015” and
replacing them with “November 4, 2015, as amended on July 26, 2018.”

 

3.       The first sentence of the Form of Representation Date Certificate
Pursuant to Section 7(l) is amended to delete the words “November 4, 2015” and
replace them with “November 4, 2015, as amended on July 26, 2018.”

 

B.       No Other Amendments. Except as set forth in Part A above, all the terms
and provisions of the Sales Agreement shall continue in full force and effect.

 

C.       Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Amendment by one party to the other may be made by facsimile or email
transmission.

 

 



 

 

 

D.       Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

-2- 

 

 

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 



  Very truly yours,             CytoSorbents Corporation                     By:
/s/ Phillip P. Chan, MD, PhD       Name:       Phillip P. Chan, MD, PhD      
Title:       Chief Executive Officer                     ACCEPTED as of the date
first above written:             CANTOR FITZGERALD & CO.                        
    By:  /s/ Mark Kaplan       Name:        Mark Kaplan       Title:
       Chief Operating Officer  



 

 

 

Signature Page

 

CytoSorbents Corporation – Amendment No. 1 To Sales Agreement

 



 

 